Filed 10/7/20 In re T.E. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



In re T.E., a Person Coming Under
the Juvenile Court Law.
                                                                D077501
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,                                                         (Super. Ct. No. J515545B)

         Plaintiff and Respondent,

         v.

M.P.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Ana L. Espana, Judge. Affirmed.
         Monica Vogelmann, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Tahra Broderson, Deputy County Counsel, for Plaintiff
and Respondent.
      M.P. (Father) appeals an order terminating his parental rights in the
juvenile dependency case involving his minor son, T.E., following a selection
and implementation hearing under Welfare and Institutions Code section

366.26.1 Father contends the trial court erred in finding T.E. to be
specifically adoptable. He argues that because T.E., who was 11 years old at
the time of the hearing, was equivocal about his interest in adoption, his
potential opposition to adoption was sufficient to undermine the trial court’s
finding that he was adoptable. He suggests it would have been prudent to
delay the hearing to allow T.E. to turn 12 years old, at which point his
consent to adoption would be necessary.
      We disagree. Affording the trial court’s findings the usual deference,
we conclude the juvenile court did not err in making its ruling. Accordingly,
we affirm.
                FACTUAL AND PROCEDURAL SUMMARY
      In July 2017, the San Diego County Health and Human Services
Agency (the Agency) petitioned the juvenile court under section 300,
subdivision (b), on behalf of eight-year-old T.E. The Agency alleged that
Father and L.E. (Mother) were failing to provide T.E. with adequate nutrition

and medical treatment.2
      As discussed in the detention report, T.E. was diagnosed at birth with
cystic fibrosis, which caused him to need, inter alia, regular medical care and
a special diet. T.E. was placed in foster care when he was six years old as



1     All further statutory references are to the Welfare and Institutions
Code.

2     Mother has not appealed from the juvenile court’s order. Accordingly,
our discussion of the proceeding as it relates to her is limited.

                                       2
part of an earlier dependency proceeding which terminated with T.E. being
reunified with his parents.
      Immediately before the current proceeding, parents caused T.E. to miss
medical appointments, admitted they had run out of some of T.E.’s
medications, and were not providing him with the necessary supplemental
nutrition. T.E. also required the assistance of a chest compression vest, but it
appeared the parents were not ensuring he used it as needed.
      The juvenile court found that the Agency had made an adequate
showing that T.E. was a person described by section 300, subdivision (b), and
ordered him detained in out-of-home care.
      In the Agency’s jurisdiction/disposition report, the social worker opined
that it was not safe for T.E. to remain in the care of his parents. Parents had
misrepresented their care of T.E. to the Agency, leading T.E. to continue to
lose weight and live without his required medications. In an addendum
report, the social worker noted that T.E. had been placed at Polinsky
Children’s Center. At the time of the Agency’s addendum report, T.E.
expressed to the social worker that he did not want to be placed in a foster
home. However, by early September 2017, he was placed in a foster home
and was excited to be with his foster mother. Unfortunately, he was forced to
return to Polinsky Children’s Center shortly thereafter because the foster
mother could not care for T.E. and there was no alternative caretaker.
      At T.E.’s jurisdiction hearing in October 2017, the court sustained the
allegations of the petition under section 300, subdivision (b), continued T.E.’s
placement in out-of-home care, and ordered reunification services for both
parents.
      Before the six-month review hearing, the Agency continued to seek a
foster placement for T.E. but was struggling to find one given his medical


                                       3
issues and aggressive behaviors. T.E. expressed that he did not want to be
placed in a foster home. At the six-month review hearing in May 2018, T.E.
was still at Polinsky Children’s Center and the trial court ordered that
reunification services continue. At the 12-month review hearing in October
2018, T.E. had still not been placed in a foster home. Based on the parents’
failure to make significant progress on their case plans and inconsistent
visitation with T.E., the juvenile court terminated reunification services and
granted the Agency’s request to schedule a selection and implementation
hearing under section 366.26.
      In January 2019, T.E. was placed in a foster home in Los Angeles. At
the section 366.26 hearing held in April 2019, the juvenile court found T.E.
was not adoptable and selected a permanent plan of foster care. T.E.
continued his placement in the Los Angeles foster home, but his foster
mother expressed she was not interested in adoption at that time. T.E.
expressed that he would be in favor of staying in his current placement on a
long-term basis.
      Several months later, in August 2019, T.E.’s attorney filed a section
388 petition asking the trial court to set a new section 366.26 hearing to
modify T.E.’s permanent plan because the foster mother had changed her
mind and was now interested in adoption. The trial court granted the
petition and in a report filed in December 2019, the Agency recommended
that the court terminate parental rights and select a permanent plan of
adoption. The Agency noted that T.E., who was now 11 years old, was not
generally adoptable given the complexity of medical care required to address
his cystic fibrosis, but he was specifically adoptable. His foster mother was a
nurse with the necessary skill and background to care for T.E. T.E.
expressed concerns with adoption given its effect on his parents, but told the


                                       4
social worker that “he does want to be adopted and has stated prior that he
would want to stay with the caregiver long term, regardless of the designated
permanent plan.”
      In an addendum report filed in March 2020, the Agency noted that T.E.
“has become increasingly unwilling and hesitant to discuss the permanent
plan of adoption.” T.E. told the social worker that “he feels the issue has
already been decided and that his voice does not matter.”
      At the section 366.26 hearing, neither parent presented any evidence or
asked to cross-examine the social worker. Father offered no argument and
his counsel indicated that Father informed counsel that “he understands that
his son wants to stay [in his current placement].” T.E.’s counsel reported that
T.E. had been undecided about which permanent plan he would prefer and
“as we speak here, he says that he does not know what plan he would like to
have.” T.E.’s counsel noted that in her role as guardian ad litem, she believed
that adoption was the best permanent plan for T.E.
      The court found that T.E. was not generally adoptable but was
specifically adoptable and that none of the exceptions to the termination of
parental rights applied in this case. Accordingly, the court ordered that
parental rights be terminated and adopted a permanent plan of adoption.
      Father timely appealed the order.
                                DISCUSSION
                                       I.
      On appeal, Father challenges the trial court’s finding that T.E. was
specifically adoptable, asserting that the finding was not supported by
substantial evidence. We disagree.
      “ ‘Once reunification services are ordered terminated, the focus shifts to
the needs of the child for permanency and stability.’ [Citation.] ‘A section


                                       5
366.26 hearing . . . is a hearing specifically designed to select and implement
a permanent plan for the child.’ [Citation.] It is designed to protect
children’s ‘compelling rights . . . to have a placement that is stable,
permanent, and that allows the caretaker to make a full emotional
commitment to the child.’ [Citation.] ‘The Legislature has declared that
California has an interest in providing stable, permanent homes for children
who have been removed from parental custody and for whom reunification
efforts with their parents have been unsuccessful.’ ” (In re Celine R. (2003) 31
Cal. 4th 45, 52-53 (Celine R.).)
      “Whenever the court finds ‘that it is likely the child will be adopted, the
court shall terminate parental rights and order the child placed for adoption.’
[Citation.] The circumstance that the court has terminated reunification
services provides ‘a sufficient basis for termination of parental rights unless
the court finds a compelling reason for determining that termination would
be detrimental to the child due to one or more’ of specified circumstances.
[Citation.] The Legislature has thus determined that, where possible,
adoption is the first choice. ‘Adoption is the Legislature’s first choice because
it gives the child the best chance at [a full] emotional commitment from a
responsible caretaker.’ ” (Celine R., supra, 31 Cal.4th at p. 53.) “[T]o avoid
termination of parental rights and adoption, a parent has the burden of
proving, by a preponderance of the evidence, that one or more of the statutory
exceptions to termination of parental rights set forth in section 366.26,
subdivision (c)(1)(A) or (B) apply.” (In re Anthony B. (2015) 239 Cal. App. 4th
389, 395.)
      “When reviewing a court’s finding a minor is adoptable, we apply the
substantial evidence test. [Citations.] If, on the entire record, there is
substantial evidence to support the findings of the juvenile court, we must


                                        6
uphold those findings. We do not pass on the credibility of witnesses,
attempt to resolve conflicts in the evidence or weigh the evidence.
[Citations.] Rather, our task is to determine whether there is substantial
evidence from which a reasonable trier of fact could find, by clear and
convincing evidence, that the minor is adoptable. [Citation.] The appellant
has the burden of showing there is no evidence of a sufficiently substantial
nature to support the finding or order.” (In re R.C. (2008) 169 Cal. App. 4th
486, 491 (R.C.).)
      Here, the juvenile court found T.E. was not generally adoptable, but
rather specifically adoptable because his current caregiver wanted to adopt
T.E. “When a child is deemed adoptable only because a particular caretaker
is willing to adopt, the analysis shifts from evaluating the characteristics of
the child to whether there is any legal impediment to the prospective
adoptive parent’s adoption and whether he or she is able to meet the needs of
the child.” (In re Helen W. (2007) 150 Cal. App. 4th 71; citing In re Carl R.
(2005) 128 Cal. App. 4th 1051, 1062.)
      Here, Father admits that there is no legal impediment to the
prospective parent’s adoption and that she is capable of meeting the needs of
T.E. He instead relies on T.E.’s stated ambivalence toward adoption as a
potential barrier. In his opening brief, Father asserts that T.E. will soon turn

12 years old, at which point he must consent to adoption.3 (Fam. Code,
§ 8602.) At a section 366.26 hearing, one exception to the general rule
favoring adoption may exist when a “child 12 years of age or older objects to
termination of parental rights.” (§ 366.26, subd. (c)(1)(B)(ii).) In his reply
brief, Father acknowledges this exception does not apply here because T.E.

3    T.E. was 11 years old when the trial court entered its order and when
Father filed his opening brief, but has since turned 12 years old.

                                        7
was not 12 years old at the time of the section 366.26 hearing and did not
object to the termination of parental rights. Nevertheless, he contends the
juvenile court should have done more to determine whether T.E. would
consent to adoption.
      Applying the proper standard of review, we conclude the trial court’s
finding is supported by substantial evidence. We disagree with Father that
the record establishes T.E. was not in favor of adoption. At most, the record
suggests that T.E. expressed uncertainty about his preferences in regard to a
permanent plan. To view T.E.’s uncertainty as evidence that he may
ultimately decide he does not want to be adopted would be to rely on mere
speculation regarding what may possibly happen in the future. Under our
deferential standard of review, “[w]e cannot interfere with the juvenile court’s
ruling based on speculation about what ‘may’ happen.” (In re Jose C. (2010)
188 Cal. App. 4th 147, 159.) Viewed in the light most favorable to the trial
court’s ruling, the record discloses that just months before the section 366.26
hearing, T.E. stated that he wanted to remain in the care of his current foster
mother and expressed a desire to be adopted. Faced with T.E.’s
unwillingness to provide an opinion at the time of the hearing, and in the
absence of any evidence in the record demonstrating an adverse change in
circumstances regarding T.E.’s current placement, the trial court could
reasonably determine that T.E. was open to being adopted by his current
foster mother. The evidence is sufficient to support such a conclusion.
      To the extent that Father is suggesting the juvenile court erred in not
continuing the section 366.26 hearing to wait until T.E. was 12 years old, he
forfeited that claim by not objecting at the hearing. (In re A.S. (2018) 28
Cal. App. 5th 131, 151.) Had he raised this issue in the juvenile court, that
court could have considered continuing the hearing, but he may not raise this


                                       8
issue—which would require a balancing of interests—for the first time on
appeal. (In re Dakota H. (2005) 132 Cal. App. 4th 212, 222.) Moreover, he
offers no authority suggesting that a trial court abuses its discretion by
holding a section 366.26 hearing and selecting a permanent plan of adoption
regarding a child who is 11 years old. Father’s suggestion for delaying
hearings based on mere speculation is inimical to the legislative preference
and public policy generally supporting expediency in placing a child in a
suitable placement.
      Finding no error under the proper scope of appellate review, there is no
basis for reversal.
                                DISPOSITION
      The order is affirmed.


                                                                 O'ROURKE, J.

WE CONCUR:



HALLER, Acting P. J.



GUERRERO, J.




                                       9